



Exhibit 10.2


No. W-      Restricted Stock Units
2019 RESTRICTED STOCK UNIT AGREEMENT
This 2019 RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is between
OCEANEERING INTERNATIONAL, INC. (the “Company”) and ____________________ (the
“Participant”), an employee of the Company or one of its Subsidiaries, regarding
an award (this “Award”) of ____________________ units (the “Restricted Stock
Units”) each representing the right to receive one share of Common Stock under
the SECOND AMENDED AND RESTATED 2010 INCENTIVE PLAN OF OCEANEERING
INTERNATIONAL, INC. (the “Plan”), awarded to the Participant effective
February 28, 2019 (the “Award Date”), such number of Restricted Stock Units
subject to adjustment as provided in Section 15 of the Plan, and further subject
to the following terms and conditions:
1.Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof. Except as defined or otherwise specifically provided herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
2.Vesting.
(a)General. All Restricted Stock Units shall vest in full on February 28, 2022
(the “Scheduled Vesting Date”, provided the Participant is in Service on such
date.
(b)Retirement Age. If the Participant terminates Service prior to the Scheduled
Vesting Date and as of such termination date the Participant has obtained
Retirement Age, then the Restricted Stock Units shall vest pro rata in
accordance with the following schedule:
Date of Termination
Due to Retirement
Number of Vested
Restricted Stock Units
On or after December 15, 2019,
but prior to December 15, 2020
One-third
On or after December 15, 2020,
but prior to December 15, 2021
Two-thirds
On or after December 15, 2021
All

For the avoidance of doubt, if the Participant, who is of Retirement Age,
terminates Service prior to December 15, 2019, then this Award shall be
forfeited in full as of such termination date.
(c)Change of Control with Termination. If a Change of Control occurs prior to
the Scheduled Vesting Date and the Participant’s Service is terminated on or
after the Change of Control (i) by the Company or any successor to the Company
for any reason or (ii) by the Participant for Good Reason, then all of the
Restricted Stock Units shall vest as of such termination date.


Exhibit 10.2    Page 1

--------------------------------------------------------------------------------




(d)Death or Disability. If the Participant’s Service is terminated prior to the
Scheduled Vesting Date due to the Participant’s death or Disability, then all of
the Restricted Stock Units shall vest as of such termination date.
3.Forfeiture of Award. If the Participant’s Service terminates under any
circumstances, except those provided in Paragraph 2 of this Agreement or in any
other written agreement between the Participant and the Company which provides
for vesting of the Restricted Stock Units, all unvested Restricted Stock Units
as of the Service termination date shall be forfeited as of the Participant’s
Service termination date.
4.Registration of Restricted Stock Units. The Participant’s right to receive the
Restricted Stock Units shall be evidenced by book entry registration (or by such
other manner as the Committee may determine).
5.Settlement and Delivery of Shares. Settlement of all Restricted Stock Units
will be made by payment in shares of Common Stock, which shall be delivered to
the Participant as soon as administratively practicable following the applicable
vesting date determined pursuant to Paragraph 2. The Company shall not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
6.No Shareholder Rights; No Dividend Equivalents. The Participant shall have no
rights of a shareholder with respect to shares of Common Stock subject to this
Award unless and until such time as this Award has been settled by the transfer
of shares of Common Stock to the Participant. The Company will not pay dividend
equivalents on any outstanding Restricted Stock Units.
7.Definitions. For purposes of this Agreement:
(a)“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Participant’s inability
and its anticipated duration shall be determined solely by a medical physician
of the Participant’s choice to be approved by the Company, which approval shall
not be unreasonably withheld.
(b)“Good Reason” means the Participant terminates his or her employment with the
Company and its Subsidiaries within 30 days after:
(i)the Participant’s aggregate value of total annual compensation (including
salary, bonuses, long and short-term incentives, deferred compensation and award
of stock options, as well as all other benefits in force on the date immediately
prior to a Change of Control) as an employee of the Company or one of its
Subsidiaries is reduced to a value that is 95% or less of the value thereof on
the date immediately prior to the Change of Control, or


Exhibit 10.2    Page 2

--------------------------------------------------------------------------------




(ii)the Participant’s scope of work responsibility as an employee of the Company
or one of its Subsidiaries is materially reduced from that existing on the date
immediately prior to the Change of Control, or the Participant as an employee of
the Company or one of its Subsidiaries is requested to relocate more than 25
miles from his or her place of Service with the Company on the date immediately
prior to the Change of Control.
(c)“Retirement Age” means the earlier to occur of the Participant attaining:
(i)age 65 or more; or
(ii)age 60 or more with at least 15 years of continuous Service,
provided that the Participant has continuously remained in Service from the
Award Date until the earlier to occur of (i) or (ii).
(d)“Service” means employment with the Company or any of its Subsidiaries or
service as a member of the Board of Directors of the Company.
(e)“Specified Employee” means an employee identified by the Company as a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
applicable guidance issued thereunder.
8.Notices. Unless the Company notifies the Participant in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement or the Plan shall be in writing addressed to the Corporate Secretary
of the Company and shall be: (a) by registered or certified United States mail,
postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011; or (b) by hand
delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011. Any such
notice shall be deemed effectively delivered or given upon receipt.
Notwithstanding the foregoing, in the event that the address of the Company’s
principal executive offices is changed prior to the date of any settlement of
this Award, notices shall instead be made pursuant to the foregoing provisions
at the then current address of the Company’s principal executive offices.
Any notice or other communication to the Participant with respect to this
Agreement or the Plan shall be given in writing and shall be deemed effectively
delivered or given upon receipt or, in the case of notices mailed by the Company
to the Participant, five days after deposit in the United States mail, postage
prepaid, addressed to the Participant at the address specified at the end of
this Agreement or at such other address as the Participant hereafter designates
by written notice to the Company.
9.Assignment of Award. Except as otherwise permitted by the Committee and as
provided in the immediately following paragraph, the Participant’s rights under
the Plan and this Agreement are personal, and no assignment or transfer of the
Participant’s rights under and interest in this Award may be made by the
Participant other than by a domestic relations order. This Award is payable
during his or her lifetime only to the Participant, or in the case of the
Participant being mentally incapacitated, this Award shall be payable to his or
her guardian or legal representative.
The Participant may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom this Award under this Agreement, if any, will pass upon the
Participant’s death and may


Exhibit 10.2    Page 3

--------------------------------------------------------------------------------




change such designation from time to time by filing with the Company a written
designation of Beneficiary on the form attached hereto as Exhibit A, or such
other form as may be prescribed by the Committee; provided that no such
designation shall be effective unless so filed prior to the death of the
Participant and no such designation shall be effective as of a date prior to
receipt by the Company. The Participant may change his or her Beneficiary
without the consent of any prior Beneficiary by filing a new designation with
the Company. The last such designation that the Company receives in accordance
with the foregoing provisions will be controlling. Following the Participant’s
death, this Award, if any, will pass to the designated Beneficiary and such
person will be deemed the Participant for purposes of any applicable provisions
of this Agreement. If no such designation is made or if the designated
Beneficiary does not survive the Participant’s death, this Award shall pass to
the Participant's estate.
10.Withholding. The Company's obligations under this Agreement shall be subject
to the satisfaction of all applicable withholding requirements including those
related to federal, state and local income and Service taxes (the “Required
Withholding”). The Company may withhold an appropriate number of shares from the
Common Stock that would otherwise have been delivered to the Participant (with
respect to the settlement of this Award) necessary to satisfy the Participant’s
Required Withholding, and deliver the remaining shares of Common Stock (or cash
in lieu of fractional shares) to the Participant, unless the Participant has
made arrangements with the Company for the Participant to deliver to the Company
cash, check, other available funds or shares of previously owned Common Stock
for the full amount of the Required Withholding by 5:00 p.m. Central Standard
Time on the date an amount is included in the income of the Participant. The
amount of the Required Withholding and the number of shares to satisfy the
Participant’s Required Withholding shall be based on the Fair Market Value of
the shares on the date prior to the applicable date of income inclusion.
11.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
in Paragraph 9 of this Agreement.
12.No Service Guaranteed. No provision of this Agreement shall confer any right
upon the Participant to continued Service with the Company or any Subsidiary.
13.Code Section 409A Compliance. The Restricted Stock Units granted under this
Agreement are intended to comply with or be exempt from Section 409A of the Code
and related regulations and Treasury pronouncements (“Section 409A”), and
ambiguous provisions of this Agreement, if any, shall be construed and
interpreted in a manner consistent with such intent. If any provision of this
Agreement would result in the imposition of an additional tax under Section
409A, that provision will be reformed to avoid imposition of the additional tax.
If the Participant is a Specified Employee on the date on which the Participant
has a “separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A‑1(h), any Restricted Stock Units settled on account
of a separation from service that is deferred compensation subject to Section
409A shall be paid or settled on the earliest of (1) the first business day
following the expiration of six months from the Participant’s separation from
service, (2) the date of the Participant’s death, or (3) such earlier date as
complies with the requirements of Section 409A.


Exhibit 10.2    Page 4

--------------------------------------------------------------------------------




14.Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas, excluding any choice of law
provision thereof that would result in the application of the laws of any other
jurisdiction.
15.Amendment. Except as set forth herein, this Agreement cannot be modified,
altered or amended except by an agreement, in writing, signed by both the
Company and the Participant.
16.Entire Agreement. This Agreement, together with the applicable provisions of
the Plan, constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, regarding the subject matter hereof.
 
OCEANEERING INTERNATIONAL, INC.
 
 
 
 
 
Award Date:
 
 
By:
 
 
 
David K. Lawrence
 
 
Senior Vice President, General Counsel
 
 
and Secretary

The Participant hereby accepts the foregoing 2019 Restricted Stock Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.
 
 
PARTICIPANT:
 
 
 
Date:
 
 
 
 
 
 
 
 
Participant’s Address:
 
 
 
 
 
 
 
 
 





Exhibit 10.2    Page 5

--------------------------------------------------------------------------------





EXHIBIT A TO 2019
RESTRICTED STOCK UNIT AGREEMENT
Designation of Beneficiary
I, the undersigned individual (the “Participant”), hereby declare that upon my
death, ____________________ (the “Beneficiary”) who is my ____________________
(relationship) and who resides at ____________________ (address), will be
entitled to the Award which may become payable under the Plan and all other
rights accorded the Participant under the Participant’s 2019 Restricted Stock
Unit Agreement (capitalized terms used but not defined herein have the
respective meanings assigned to them in such agreement).
It is understood that this designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve to the Participant’s estate.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.
PARTICIPANT:
_________________________________
_________________________________
_________________________________
Date


Exhibit 10.2    Page 6